Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s
amendment was given in an interview with Maulin Patel 56,029 on 5/3/21.

1.	A method performed by a terminal configured with at least one serving cell for a random access (RA) procedure, the method comprising: measuring a downlink reference signal received power (DL RSRP) of a serving cell on which the RA procedure is initiated; identifying whether the DL RSRP of the serving cell is greater than a threshold for determining which type of the RA procedure the terminal performs; 
transmitting, to the serving cell, a first message for performing a two-step RA procedure in case that the terminal identifies that the DL RSRP of the serving cell is greater than the threshold, the first message including an RA preamble and a media access control (MAC) protocol data unit (PDU); identifying a radio network temporary identifier (RNTI) based on the two-step RA procedure being performed; and receiving, from the serving cell, a second message based on the RNTI, wherein the RNTI is identified as:
RNTI = 1 + s_id + 14 × t_id + 14 × 80 × f_id + 14 × 80 × 8 × ul_carrier_id + 14 × 80 × 8 ×2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of a physical RA channel (PRACH) occasion associated with transmission of the RA preamble, the t_id is an index of a first slot of the PRACH occasion in a system frame, the f_id is an index of the PRACH occasion in a frequency domain, and the ul_carrier_id is an uplink carrier used for the transmission of the RA preamble.

2. The method of claim 1, further comprising: performing a four-step RA procedure in case that the terminal identifies that the DL RSRP of the serving cell is less than or equal to the threshold.

3. The method of claim 1, further comprising:
receiving, from the serving cell, information on the threshold.

4.	(Cancelled) 

5.	The method of claim 1, wherein the DL RSRP of the serving cell is identified based on synchronization signal block (SSB) measurements or channel state information reference signal (CSI-RS) measurements of the serving cell.

6.	The method of claim 1, wherein the measurement of the DL RSRP of the serving cell is performed at initiation of the RA procedure.

7.	The method of claim 1, wherein the measurement of the DL RSRP of the serving cell is performed before each RA attempt of the RA procedure.

8.	The method of claim 1, further comprising: identifying whether the serving cell supports the two-step RA procedure; and performing the two-step RA procedure on the serving cell based on the serving cell supporting the two-step RA procedure.

9.	The method of claim 1, further comprising: receiving, from the serving cell, one or more resource pools for the two-step RA procedure; and selecting a physical RA channel (PRACH) occasion for transmission of the RA preamble in the two-step RA procedure based on the one or more resource pools.

10.	The method of claim 1, further comprising: identifying whether a size of a first message to be transmitted in the two-step RA procedure is greater than a size of a message which can be transmitted in the two-step RA procedure; and



11.	A terminal configured with at least one serving cell in a wireless communication system, the terminal comprising: a transceiver; and a processor coupled with the transceiver and configured to: measure downlink reference signal received power (DL RSRP) of a serving cell on which a random access (RA) procedure is initiated,
identify whether the DL RSRP of the serving cell is greater than a threshold for determining which type of the RA procedure the terminal performs, 
transmit, to the serving cell via the transceiver, a first message for performing a two-step RA procedure in case that the terminal identifies that the DL RSRP of the serving cell is greater than the threshold, the first message including an RA preamble and a media access control (MAC) protocol data unit (PDU), identify a radio network temporary identifier (RNTI) based on the two-step RA procedure being performed, and receive, from the serving cell via the transceiver, a second message based on the RNTI, wherein the RNTI is identified as:RNTI = 1 + s_id + 14 × t_id + 14 × 80 × f_id + 14 × 80 × 8 × ul_carrier_id + 14 × 80 × 8 × 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of a physical RA channel (PRACH) occasion associated with transmission of the RA preamble, the t_id is an index of a first slot of the PRACH occasion in a system frame, the f_id is an index of the PRACH occasion in a frequency domain, and the ul_carrier_id is an uplink carrier used for the transmission of the RA preamble.

12.	The terminal of claim 11, wherein the processor is further configured to perform a four-step RA procedure in case that the terminal identifies that the DL RSRP of the serving cell is less than or equal to the threshold.

13.	The terminal of claim 11, wherein the processor is further configured to control the transceiver to receive information on the threshold from the serving cell.

14.	(Cancelled) 

15.	The terminal of claim 11, wherein the processor is further configured to identify the DL RSRP of the serving cell based on synchronization signal block (SSB) 

16.	The terminal of claim 11, wherein the processor is configured to perform the measurement of the DL RSRP of the serving cell at initiation of the RA procedure.

17.	The terminal of claim 11, wherein the processor is configured to perform the measurement of the DL RSRP of the serving cell before each RA attempt of the RA procedure.

18.	The terminal of claim 11, wherein the processor is further configured to:
identify whether the serving cell supports the two-step RA procedure, and
perform the two-step RA procedure on the serving cell based on the serving cell supporting the two-step RA procedure.

19.	The terminal of claim 11, wherein the processor is further configured to:
control the transceiver to receive one or more resource pools for the two-step RA procedure from the serving cell, and select a physical RA channel (PRACH) occasion for transmission of the RA preamble in the two-step RA procedure based on the one or more resource pools.

20.	The terminal of claim 11, wherein the processor is further configured to:



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468